USCA4 Appeal: 21-2114      Doc: 7         Filed: 02/22/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-2109


        DERRICK MICHAEL ALLEN, SR.,

                             Plaintiff – Appellant,

                      v.

        MANPOWER, INC.; JANAS PRISING; RUTH HARPER; JOHN DEERE,

                             Defendants – Appellees,



                                               No. 21-2114


        DERRICK MICHAEL ALLEN, SR.,

                             Plaintiff – Appellant,

                      v.

        DOMINO'S PIZZA, INCORPORATED; JAMES THOMPSON; HIRE RIGHT,

                             Defendants – Appellees.



        Appeals from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Thomas D. Schroeder, Chief District Judge. (1:19-cv-01191-TDS-LPA;
        1:19-cv-01225-TDS-LPA)


        Submitted: February 17, 2022                                  Decided: February 22, 2022
USCA4 Appeal: 21-2114      Doc: 7        Filed: 02/22/2022     Pg: 2 of 3




        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Derrick Michael Allen, Sr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-2114      Doc: 7         Filed: 02/22/2022     Pg: 3 of 3




        PER CURIAM:

               Derrick Michael Allen, Sr., appeals the district court’s orders accepting the

        recommendations of the magistrate judge and dismissing Allen’s 42 U.S.C. § 1983

        complaints under 28 U.S.C. § 1915(e)(2)(B). We have reviewed the record and find no

        reversible error. Accordingly, we affirm for the reasons stated by the district court. Allen

        v. Manpower, Inc., No. 1:19-cv-01191-TDS-LPA (M.D.N.C. Sept. 29, 2021); Allen v.

        Domino’s Pizza, Inc., No. 1:19-cv-01225-TDS-LPA (M.D.N.C. Sept. 29, 2021). We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                       AFFIRMED




                                                     3